[DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT            FILED
                        ________________________ U.S. COURT OF APPEALS
                                                          ELEVENTH CIRCUIT
                                                            AUGUST 14, 2008
                              No. 07-13784
                                                           THOMAS K. KAHN
                          Non-Argument Calendar
                                                               CLERK
                        ________________________

                D. C. Docket No. 04-00445-CV-FTM-29-DNF

LEE MEMORIAL HEALTH SYSTEM,


                                                     Plaintiff-Appellant,

                                   versus

MEDICAL SAVINGS INSURANCE COMPANY,

                                                     Defendant-Appellee.

                        ________________________

                 Appeal from the United States District Court
                     for the Middle District of Florida
                      _________________________

                              (August 14, 2008)

Before BIRCH, DUBINA and WILSON, Circuit Judges.

PER CURIAM:

     Lee Memorial Health System (“LMHS”) appeals the district court’s denial
of its Motion for Attorney’s Fees. LMHS prevailed in its lawsuit against Medical

Savings Insurance Company (“MSIC”) and recovered a total of $246, 277.16 in

damages. LMHS then sought to recover an additional $533,798.70 in attorney’s

fees pursuant to Fla. Stat. § 627.6698. The district court denied LMHS’s motion

on the ground that Fla. Stat. § 627.6515(2) exempts MSIC from attorney’s fees that

it would otherwise be liable for under § 627.6698.

      On appeal, LMHS argues that § 627.6515(2) does not exempt MSIC from

attorney’s fees because (1) MSIC did not present evidence at trial that any group

insurance policies were issued or delivered outside Florida; (2) MSIC did not

present evidence at trial that each insured was a member of an association or group

through which MSIC offered a group health insurance policy; and (3) the

certificates entered into evidence do not contain the statement required by §

627.6515(2)(b) in contrasting color.

      Upon review of the record and the parties’ briefs, we conclude that the

district court did not err in specifically finding that the policies in question were

issued or delivered outside Florida, to persons enrolled in the associations, and in

compliance with the requirements of § 627.6515(2)(b). Accordingly, we affirm.

AFFIRMED.




                                            2